Citation Nr: 1533319	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  14-32 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an effective date earlier than March 10, 2014, for the grant of service connection for Parkinson's disease with balance impairment.

2. Entitlement to an effective date earlier than April 16, 2014, for the grant of service connection for high grade pleomorphic sarcoma of the bladder and prostate requiring urostomy and radical prostatectomy.

3. Entitlement to service connection for a respiratory disability.

4. Entitlement to service connection for a bilateral hand disability.

5. Entitlement to service connection for a kidney disability, including r kidney stones.

6. Entitlement to service connection for disability exhibited by fainting.

7. Entitlement to service connection for a thyroid disability.

8. Entitlement to service connection for a skin disability, to include as due to exposure to Agent Orange.

9. Entitlement to service connection for a heart disability, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2014, October 2014, and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

While the Veteran perfected an appeal of the issue of service connection for a prostate disability, see August 2014 Statement of the Case; August 2014 Substantive Appeal, service connection for that disability was subsequently granted in a November 2014 rating decision.  This is considered a full grant of the benefit sought as to that issue.  Thus, it is not before the Board.  The Veteran did perfect an appeal of the issue of an earlier effective date for the grant of service connection for prostate disability, which will be addressed below.

The Veteran indicated that he desired a hearing before a member of the Board.  However, in a July 2015 statement, the Veteran's representative stated that, due to illness, the Veteran would not attend his scheduled Board hearing.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(e)

Additional evidence has been associated with the Veteran's claims file following certification of the instant appeal to the Board.  By a July 2015 statement, the Veteran's representative has waived the Veteran's right to have this evidence initially considered by the agency of original jurisdiction (AOJ).  Thus, it is properly before the Board to consider in the first instance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a heart disability and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, Parkinson's disease was present when the Veteran filed his initial claim of compensation on December 4, 2012.

2. Resolving all doubt in the Veteran's favor, prostate/bladder cancer was present when the Veteran filed his initial claim of compensation on December 4, 2012.

3. The Veteran has not been diagnosed with a current respiratory disability.

4. The Veteran has not been diagnosed with a current bilateral hand disability.

5. The Veteran's current kidney disability, including kidney stones, did not manifest during service and is not otherwise related to the Veteran's service, including his presumed exposure to Agent Orange.

6. Disability exhibited by fainting did not manifest during service and is not otherwise related to the Veteran's service, including his presumed exposure to Agent Orange.

7. Thyroid disability did not manifest during service and is not otherwise related to the Veteran's service, including his presumed exposure to Agent Orange.


CONCLUSIONS OF LAW

1. The criteria for an effective date of December 4, 2012, for the grant of service connection for Parkinson's disease with balance impairment have been met.  38 U.S.C.A. §§ 101, 5101, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.156, 3.304, 3.400 (2014).

2. The criteria for an effective date of December 4, 2012, for the grant of service connection for high grade pleomorphic sarcoma of the bladder and prostate requiring urostomy and radical prostatectomy have been met.  38 U.S.C.A. §§ 101, 5101, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.156, 3.304, 3.400 (2014).

3. A respiratory disability was not incurred during active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

4. A bilateral hand disability was not incurred during active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

5. A kidney disability, including kidney stones, was not incurred during active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

6. Disability exhibited by fainting was not incurred during active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

7. A thyroid disability was not incurred during active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letters dated October 2013 and May 2014, which fully addressed all notice elements.  Specifically, these letters informed the Veteran of what evidence was required to substantiate his claims for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Regarding his claims for earlier effective dates, the courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.   

The Veteran was afforded a VA examination to determine the nature and etiology of any respiratory disability.  The examiner explained that the Veteran does not suffer from any diagnosable respiratory disability.  The Board considers this examination adequate for adjudication purposes for the service connection issues being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the Veteran was not afforded VA examinations to determine the nature and etiology of any bilateral hand disability, kidney disability, kidney stones, fainting or thyroid disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2) ; 38 C.F.R. § 3.159(c)(4) . Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  In this instance, as will be discussed in greater detail below, the Veteran has not provided any competent evidence showing an indication that those disabilities may be associated with the Veteran's service.  Thus, VA was not obligated to provide the Veteran with examinations to determine the etiology of those disabilities.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

A. Earlier Effective Dates

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Retroactive effective dates are allowed to a certain extent in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  Further, VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

As pertinent to this case, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including Parkinson's disease and soft tissue sarcoma.  See 38 C.F.R. § 3.816(b)(1),(2).  The Veteran was a class member, as he met these criteria. 

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  If those requirements are not met, however, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).

1. Parkinson's Disease

Historically, the Veteran filed a claim for service connection for tremors of the hands (liberally construed as a claim for Parkinson's disease), which was received by the RO on December 4, 2012.  A September 2014 VA examination notes that the Veteran had Parkinson's disease since sometime in 2012.  Under the general rules for determining effective dates, the later of the date of claim or the date entitlement arose shall be the effective date for the grant of service connection.  See 38 C.F.R. § 3.400.  While there is no record of a diagnosis of Parkinson's disease prior to the date of the September 2014 examination, the Veteran filed a claim for compensation in 2012 for bilateral hand tremors, which proved to be a symptom of Parkinson's disease.  It is at least as likely as not that Parkinson's disease was present in 2012, since the symptoms were present at the time the application was filed.  Resolving all doubt in the Veteran's favor, an effective date of December 4, 2012 for a grant of service connection for Parkinson's disease is warranted.

The Veteran argues that an effective date of August 31, 2010, is warranted for the grant of service connection for Parkinson's disease.  See February 2015 Substantive Appeal.  Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add Parkinson's disease to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53,202.  The intended effect of this amendment was to establish presumptive service connection for Parkinson's disease based on herbicide exposure.

The Nehmer effective date provisions are not applicable here.  The Veteran did not file his claim for service connection for Parkinson's disease until December 4, 2012.  Indeed, a review of the claims file does not reveal any claim-either formal or informal-until that date.  This is over two years following the date the presumptive service connection provision pertaining to Parkinson's disease became effective.  There was no claim filed prior to August 31, 2010, or even within two years of that date.  See 38 C.F.R. § 3.816(c)(1)-(3).  Thus, the effective date provisions pertaining to Nehmer are not applicable and the Veteran's argument that an effective date of August 31, 2010, is without legal merit.

In summary, an effective date of December 4, 2012, and no earlier, is warranted for the award of service connection for Parkinson's disease with balance impairment.  That is the later of the dates when the Veteran filed his first claim for service connection for Parkinson's disease and the date entitlement arose.  See 38 C.F.R. § 3.400.  The provisions pertaining to Nehmer are inapplicable, as discussed above.  Thus, an effective date of December 4, 2012, and no earlier, is warranted.  See 38 C.F.R. § 3.400.  

2. Sarcoma of the Prostate and Bladder

Historically, the Veteran filed a claim for service connection for a prostate disorder, which was received by the RO on December 4, 2012.  A September 2014 VA examination reflects that the Veteran had prostate/bladder cancer that was operated on in 2014.  A medical report suggests that prostate cancer was present for some ten years prior to its clinical identification in 2014.  See December 2014 letter of Dr. C.S.  Under the general rules for determining effective dates, the later of the date of claim or the date entitlement arose shall be the effective date for the grant of service connection.  See 38 C.F.R. § 3.400.  While there is no record of a diagnosis of prostate cancer prior to 2014, the Veteran filed a claim for compensation in 2012 for prostate disability, which proved to be a symptom of his prostate/bladder cancer.  It is at least as likely as not that prostate/bladder cancer was present in 2012, since the symptoms were present at the time the application was filed.  Resolving all doubt in the Veteran's favor, an effective date of December 4, 2012 for a grant of service connection for Parkinson's disease is warranted.

The Veteran argues that because he was treated for prostate problems and frequent urination in 2000, an effective date sometime in 2000 should be awarded.  See December 2014 Notice of Disagreement.  The Veteran also argues, alternatively, that he was diagnosed with prostate cancer in 2004, and an effective date sometime in 2004 is warranted.  See December 2014 Letter of Veteran's Representative.  Those arguments, however, are without legal merit.  The Veteran did not file a claim for service connection for a prostate disability until December 4, 2012.  Indeed, there were no claims filed by the Veteran-either formal or informal-prior to December 4, 2012.  Further, "the mere receipt of medical records [prior to that date] cannot be construed as an informal claim [under § 3.157]." Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Further, the mere existence of a disability does not constitute a claim of service connection for such disability.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32 (1998).

Additionally, to the extent that the Veteran argues that an effective date of September 25, 1985, is warranted, his argument is without legal merit.  The effective date of the soft-tissue sarcoma presumption is September 25, 1985.  See 55 Fed. Reg. 51,651 (Oct. 15, 1991).  However, as the Veteran did not file his claim for service connection until December 4, 2012, the Nehmer provisions concerning the assignment of effective dates are inapplicable.  See 38 C.F.R. § 3.816(c)(1)-(3).  

In summary, an effective date of December 4, 2012, and no earlier, is warranted for the award of service connection for high grade pleomorphic sarcoma of the bladder and prostate requiring urostomy and radical prostatectomy.  That is the later of the dates when the Veteran filed his first claim for service connection for a prostate disability and the date entitlement arose.  See 38 C.F.R. § 3.400.  The fact that the Veteran may have developed his prostate disability prior to filing his claim is immaterial to determining the appropriate effective date.  Thus, an effective date of December 4, 2012, and no earlier, is warranted.  See 38 C.F.R. § 3.400.  

B. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Additionally, if a Veteran was exposed to an herbicide agent during active service, certain enumerated disabilities shall be service connected, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disability during service.  38 C.F.R. § 3.309(e) (2014). 

A Veteran, who during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, or served near the Demilitarized Zone (DMZ) in Korea between April 1, 1968, and August 31, 1971, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  In this instance, service treatment records show Vietnam service during the applicable period.  Thus, his exposure to herbicides is presumed.

1. Respiratory Disability

The Veteran asserts that service connection is warranted for a respiratory disability-which he has described as a chronic cough.  See December 2012 Claim.

The Veteran was afforded a VA examination in January 2014.  There, the examiner explained that there was no objective or subjective evidence to support a respiratory diagnosis.  The examiner explained that the Veteran reported coughing in spurts, which is nagging and penetrating.  The examiner also noted that a January 2014 chest X-ray was normal.  

Multiple VA treatment records (Virtual VA) note that the Veteran's lungs were clear to auscultation and clear to percussion, nor were there wheezes or rhonchi.  See March 2010 VA Treatment Record; April 2011 VA Treatment Record; May 2012 VA Treatment Record; January 2013 VA Treatment Record; July 2013 VA Treatment Record.  A July 2013 VA treatment record (Virtual VA) notes the Veteran's complaints of a chronic cough.  There are no records of any respiratory disability diagnoses.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  While the Veteran is competent to report that he experiences a chronic cough, he is not competent to diagnose himself with a respiratory disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Without any competent evidence of a diagnosed respiratory disability, service connection for such cannot be awarded.  See 38 C.F.R. § 3.303.

2. Bilateral Hand Disability

The Veteran asserts that service connection for a bilateral hand disability is warranted.  In his claim for service connection, he noted that his bilateral hand disability is manifested by tremors.  See December 2012 Claim.

The Board notes that, as discussed above, service connection for Parkinson's disease has been awarded.

While several VA treatment records note that the Veteran experienced tremors in both of his upper extremities, see October 2012 VA Treatment Record (Virtual VA), no medical record attributes the Veteran's hand tremors to a diagnosis separate from Parkinson's disease.  Indeed, a September 2014 VA examiner noted that the Veteran's Parkinson's disease causes his bilateral upper extremity tremors.  

The Veteran is competent to state that he experiences tremors in his bilateral hands.  See Jandreau, 492 F.3d at 1376.  However, he is not competent to attribute his tremors to a diagnosis apart from Parkinson's disease.  See id.  Indeed, the weight of the competent evidence-namely the September 2014 VA examination report-shows that the Veteran's hand tremors are a manifestation of his already service-connected Parkinson's disease.  Without any competent evidence that the Veteran's tremors of the hands are attributable to a known diagnosis apart from his already service-connected Parkinson's disease, service connection cannot be awarded.  See Degmetich, 104 F. 3d 1328.

3. 
Kidney Disability, including Kidney Stones

The Veteran asserts that service connection for a kidney disability is warranted.  

The evidence of record shows that the Veteran has been diagnosed with kidney stones.  See January 2014 VA Treatment Record (Virtual VA).  He has also been diagnosed with stage III chronic kidney disease.  See July 2013 VA Treatment Record (Virtual VA).  

There is no evidence within the Veteran's STRs of any kidney problems during service.

While the Veteran is presumed to have been exposed to Agent Orange, stage III chronic kidney disease and kidney stones are not disabilities for which service connection may be presumptively granted due to Agent Orange exposure.  See 38 C.F.R. § 3.309(e).

Regarding direct service connection, there is no competent evidence linking any current kidney disability with the Veteran's service, including his presumed exposure to herbicides.  Indeed, while the Veteran appears to contend that his kidney disability is related to service, including his presumed exposure to Agent Orange, he is not competent to offer such an etiological opinion as it is beyond his competence and expertise.  See Jandreau, 492 F.3d at 1376.  Indeed, there is no competent evidence linking the Veteran's kidney disability with his period of active service.  Without any competent evidence of nexus, the preponderance of the evidence is against the Veteran's claim and service connection for a kidney disability is not warranted.

4. Disability exhibited by Fainting

The Veteran asserts that service connection for fainting is warranted.

The Veteran's STRs do not show any in-service problems relating to fainting.

While the Veteran is presumed to have been exposed to Agent Orange, a disability manifested by fainting is not a disability for which service connection may be presumptively granted due to Agent Orange exposure.  See 38 C.F.R. § 3.309(e).

Regarding direct service connection, there is no competent evidence linking any fainting with the Veteran's service, including his presumed exposure to herbicides.  Indeed, while the Veteran appears to contend that his fainting is related to service, including his presumed exposure to Agent Orange, he is not competent to offer such an etiological opinion as it is beyond his competence and expertise.  See Jandreau, 492 F.3d at 1376.  Indeed, there is no competent evidence linking the Veteran's fainting with his period of active service.  Without any competent evidence of nexus, the preponderance of the evidence is against the Veteran's claim and service connection for fainting is not warranted.

5. Thyroid Disability

The Veteran asserts that service connection for a thyroid disability is warranted.

The evidence of record shows that the Veteran was diagnosed with hypothyroidism in 2013.  See July 2013 VA Treatment Record (Virtual VA).  In addition, laboratory testing showed that the Veteran had mildly elevated thyroid stimulating hormone (TSH).  See July 2013 VA Treatment Record (Virtual VA).  All other pertinent evidence of record shows that the Veteran had a normal, non-enlarged thyroid.  See, e.g., January 2013 VA Treatment Record (Virtual VA).

The Veteran's STRs do not show any in-service thyroid problems.

While the Veteran is presumed to have been exposed to Agent Orange, neither hypothyroidism nor elevated TSH are disabilities for which service connection may be presumptively granted due to Agent Orange exposure.  See 38 C.F.R. § 3.309(e).

Regarding direct service connection, there is no competent evidence linking any thyroid disability with the Veteran's service, including his presumed exposure to herbicides.  Indeed, while the Veteran appears to contend that his thyroid disabilities are related to service, including his presumed exposure to Agent Orange, he is not competent to offer such an etiological opinion as it is beyond his competence and expertise.  See Jandreau, 492 F.3d at 1376.  Indeed, there is no competent evidence linking the Veteran's thyroid disabilities with his period of active service.  Without any competent evidence of nexus, the preponderance of the evidence is against the Veteran's claim and service connection for a thyroid disability is not warranted.  


ORDER

Entitlement to an effective date of December 4, 2012, and no earlier, for the award of service connection for Parkinson's disease with balance impairment is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to an effective date of December 4, 2012, and no earlier, for the award of service connection for high grade pleomorphic sarcoma of the bladder and prostate requiring urostomy and radical prostatectomy is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to service connection for a respiratory disability is denied.

Entitlement to service connection for a bilateral hand disability is denied.

Entitlement to service connection for a kidney disability, including kidney stones is denied.

Entitlement to service connection for disability exhibited by fainting is denied.

Entitlement to service connection for a thyroid disability is denied.



REMAND

Regarding a heart disability, the Veteran was afforded a VA examination to determine the nature and etiology of any heart disability in September 2014.  There, he was diagnosed with an irregular heartbeat, left ventricular hypertrophy, and cardiac wall and septal abnormality.  Ischemic heart disease was not diagnosed and the exhibited heart irregularities were not associated with ischemic heart disease.  The examiner stated that the etiology of the Veteran's heart disabilities was unknown.  The examiner stated that the Veteran had a cardiac workup, but the Veteran did not know the exact etiology of his heart disabilities.  The examiner stated that there were no records available for review.

An addendum opinion is necessary.  First, the examiner did not offer an opinion as to the etiology of the Veteran's heart disabilities other than to flatly state that etiology was unknown.  Second, the examiner stated that no records were available for review.  However, a review of the Veteran's claims file shows that multiple treatment records are available (VBMS).  Given the examiner's lack of an etiological opinion and the failure to provide the examiner with the Veteran's medical records, an addendum opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Regarding a skin disability, the Veteran was afforded a VA examination to determine the nature and etiology of any skin disability.  The examiner diagnosed the Veteran as having a sebaceous cyst.  The examiner concluded that it was less likely than not that the Veteran's sebaceous cyst was related to service.  As rationale, the examiner stated that a left skin abrasion was not noted.  However, the examiner stated that the Veteran described a scar to the forehead and service treatment records showed a sebaceous cyst.  The examiner's supporting rationale is unclear.  It is not apparent why the examiner does not believe that the Veteran's sebaceous cyst is related to service.  As such, a new opinion and rationale are necessary.  See Barr, 21 Vet. App. at 312.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Furnish the Veteran's claims file, including a copy of this REMAND, to the September 2014 VA examiner (or another qualified examiner, if unavailable) to provide an addendum to the September 2014 VA examination report.  The examiner should specifically state in her addendum that the entire claims file has been reviewed, including this REMAND order as well as her previous VA examination report.

After reviewing the claims file, the examiner should address the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed heart disability is related to the Veteran's period of service, to include his conceded exposure to Agent Orange?

If deemed necessary, the Veteran should be scheduled for another appropriate examination.

A complete rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

2. Furnish the Veteran's claims file, including a copy of this REMAND, to the January 2014 VA examiner (or another qualified examiner, if unavailable) to provide an addendum to the January 2014 VA examination report.  The examiner should specifically state in her addendum that the entire claims file has been reviewed, including this REMAND order as well as her previous VA examination report.

After reviewing the claims file, the examiner should address the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that any current skin disability is related to the Veteran's period of service, to include his conceded exposure to Agent Orange?

If deemed necessary, the Veteran should be scheduled for another appropriate examination.

A complete rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

3. Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


